Eish, C. J.
1. Where a debtor has duly waived his right of exemption and homestead in favor of his creditor and thereafter is adjudged a bankrupt, and a perishable stock of goods is duly set apart in the court of bankruptcy as a homestead to the bankrupt, the creditor has a remedy in equity, before the discharge of the bankrupt, to "sue for judgment in rem, subjecting the property to the payment of his debt, under the principle announced in the case of Bell v. Dawson Grocery Co., 120 Ga. 628 (48 S. E. 150), and followed in a number of subsequent decisions of this court.
2. The allegations of the petition in the present case were in substantial accordance with the principle announced in the Bell case, and the plea of the defendant, under application of the same principle, was insuffi*650cient to set forth a defense, and accordingly there was no error in striking the plea and entering judgment for the plaintiff.
April 10, 1917.
Equitable petition. Before Judge Cox. Decatur-superior court. November 14, 1916.
IF. V. Custer, for plaintiff in error. Patterson & Copeland, contra.

Judgment affirmed.


All the Justices concur.